DETAILED ACTION
1.      Claims 1 - 20 of U.S. Application No. 16283149 filed on 02/22/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Response to arguments regarding the claim objections:
The claims were objected to because claims 9, and 20 were identical. The Applicant amended the dependency of claim 20 to depend on claim 18 and not claim 1, therefore, the claim objection is withdrawn.
Response to arguments regarding the 102(b) rejections:
Claims 1 – 20 were rejected for being indefinite. The Applicant amended the claims to add antecedent to the unclear elements, and therefore, the 102(b) rejections to claims 1 – 20 are withdrawn.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the combination of limitations in claim 1, “…a spherical armature (102) having a first axis of symmetry (508-1), a second axis of symmetry (508-2), a third axis of symmetry (508-3), the first, second, and third axes of symmetry disposed perpendicular to each other (see fig. 5); a first coil (104-1) wound on the spherical armature (102) about the first axis of symmetry; a second coil (104-2) wound 

    PNG
    media_image1.png
    448
    702
    media_image1.png
    Greyscale

a stator (108) spaced apart from, and surrounding at least a portion of, the spherical armature (102), the stator mounted for rotation about the third axis of symmetry, and including an outer surface, an inner surface, and a plurality of spaced-apart stator coils (122-1 to 122-4), each stator coil configured, upon being electrically energized, to generate a magnetic field; and a bracket (112) rotationally coupled to the outer surface (116) of the stator and rotationally coupled to the structure (106), wherein: the spherical armature (102) and structure (106) are rotatable together, relative to the bracket (112) and the stator (108), about the first axis of symmetry (508-1), the spherical armature (102), the structure, and the bracket are rotatable together, relative to the stator, about the second axis of symmetry, and the spherical armature, the structure, the bracket, and stator are rotatable together about the third axis of 
Independent claims 11, and 18 having similar limitations to claim 1 and are also allowable for the same reasons. Claims 12 – 17 are allowable for depending on claim 11. Similarly dependent claims 2 – 10 are allowable for depending on claim 1, and claims 19 – 20 are allowable for depending on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/AHMED ELNAKIB/Examiner, Art Unit 2832